By the Court.
This is an action of contract to recover rent due under a written lease.
There was evidence that the defendant vacated and the plaintiff took possession of the demised premises three months before the expiration of the term. The only point argued by the defendant is that as matter of law the judge should have found that’the plaintiff made no proper effort to rent the premises for the remainder of the term. Without reciting or even summarizing the evidence in detail, it is *171enough to say that whether such effort was made by the plaintiff was a pure question of fact. The general finding for the plaintiff imports a finding of all subsidiary facts essential to that conclusion. Adams v. Dick, 226 Mass. 46, 5
No error of law is disclosed on the record.

Order dismissing report affirmed.